EXHIBIT 10.1


David Stafford Johnson

Attorney at Law
1801 Williams Street, Suite 100
Denver, Colorado 80218
Phone/Fax: 303-377-1712
email: piperdsj@msn.com


Dr. Fred Warnaars
Aurelio Resources Corporation
5554 S. Prince Street, Suite 200
Littleton, Colorado 80120

September 1, 2006


Dear Fred:


I am pleased to submit a proposal to Aurelio Resources Corporation, a Nevada
corporation, and its affiliated companies (collectively “Company”) which will
create a business relationship between Company and myself. This letter, when
accepted by Company, will constitute an agreement between Company and myself to
enter into a relationship under the indicated terms and conditions. The parties
understand that David Stafford Johnson (“DSJ”) will represent the Company and
not its individual shareholders, directors or employees. You should encourage
each of those persons to seek independent counsel if and when potential
conflicts arise among them, or between them and the interests of the Company.

Engagement and Services


Commencing on the date hereof, Company will retain DSJ to act as General Counsel
to the Company providing certain transaction assistance, legal assistance,
general legal advisory assistance and for other business purposes. The parties
understand and acknowledge that DSJ will make available to the Company up to
twenty five (25) hours per month of his available time for the provision of such
services. Any time spent over twenty five hours will be billed at DSJ’s
discounted hourly rate of $125 per hour.

For being available to the Company in the manner described in this letter, and
for being willing to serve as a Board member of Company, Company agrees to issue
DSJ two hundred fifty thousand (250,000) restricted common shares of the Company
and one hundred thousand (100,000) three year options to purchase additional
common shares of the Company at an exercise price based on the initial placement
price of the Company (estimated to be approximately $0.40) . The parties
understand and acknowledge that the aforementioned restricted shares will not be
issued to DSJ until the Board of the Company

--------------------------------------------------------------------------------

has determined that the ongoing land acquisition program of the company is
completed which the Company contemplates will occur no later than the end of
October, 2006. For actual services provided, Company will pay DSJ a monthly
retainer of $2500 plus the above hourly rate for hours in excess of 25 per month
Company also agrees to pay DSJ any additional compensation as a Board member
similar to any additional compensation paid to other Board members. Company will
also pay DSJ for reimbursable expenses within 30 days of submission of a
statement. Travel, telephone, postage (including federal express and courier
expenses), filing and recording fees, copier and facsimile machine charges and
other project specific expenses incurred by DSJ on behalf of Company will be
paid by Company, in accordance with the foregoing schedule. The parties
understand this monthly retainer is based on the available hours as described
above, and may be changed from time to time as actual time spent by DSJ on
Company business changes. DSJ reserves the right to charge interest to the
Company’s account at the rate of 1% per month on any amounts not timely paid.
Because DSJ works independently, he appreciates and depends upon prompt payment
of invoices.

Term and Termination


This Agreement is terminable upon delivery by either party to the other of
notice in writing specifying such notifying party’s intention to terminate and
the effective date of such termination, which date shall be no earlier than 30
days from the date of notice.

Arbitration


Fortunately, disputes between DSJ and his clients are rare; nevertheless, I
think it is prudent to address that contingency. It is DSJ’s desire to resolve
any disagreements as to fees or services performed by frank and amicable
discussion with Company. If any dispute cannot be so resolved, in the interest
of prompt, confidential and inexpensive resolution, Company and DSJ agree that
any disputes which may arise concerning the interpretation of the terms of this
Agreement shall be resolved by the parties through binding arbitration. The
parties agree to submit any issues in dispute to an arbitrator (or panel of
arbitrators) agreed by both parties in Denver, Colorado, with the arbitration
governed by the rules of the American Arbitration Association.

Provisions and Course of Dealing


No provision of this Agreement and no course of dealing between Company and DSJ
shall be deemed to create an employee, partnership, agency or joint venture
arrangement or relationship.

Governing Law


This Agreement and the provisions hereof shall be governed in accordance with
the laws of the State of Colorado.

--------------------------------------------------------------------------------

Information and Cooperation


In connection with DSJ’s activities on behalf of Company, Company will furnish
DSJ with such time, access to personnel and other cooperation as DSJ may
reasonably request, to allow DSJ to provide services to the Company effectively.
Company will also provide DSJ all information and data concerning Company and
any transaction contemplated by Company and will provide DSJ access to Company's
officers, directors, managers, employees, independent accountants and legal
counsel to facilitate information flow. Company represents and warrants that all
information made available to DSJ, or contained in any prospectus or other
offering memorandum, will be complete and correct in all material respects and
will not contain any untrue statement of a material fact or omit to state a
material fact necessary in order to make the statements therein not misleading
in light of the circumstances under which the statements are made. Company
acknowledges and agrees that, in rendering the services hereunder, DSJ will be
using and relying on the information provided to him by Company without
independent verification or appraisal. DSJ therefore does not assume
responsibility for the accuracy or completeness of any information regarding
Company.

Confidentiality


DSJ will not disclose to any third party any confidential or proprietary
information regarding Company or its business plans or strategies, the financial
nature of the terms of this Agreement, or any information regarding the
operations or any prospective investment by Company, without Company's prior
written consent or as required by law. DSJ further agrees not to use any
confidential or proprietary information provided to him by Company for any
purpose other than assisting Company in completing the transactions of
financings contemplated by Company in the context of its conveyance of
confidential or proprietary information to DSJ.

Indemnification


Because DSJ will be acting on Company’s behalf, it is DSJ’s practice to receive
indemnification. As such, DSJ would expect that Company agree to indemnify and
hold DSJ harmless against any and all losses, claims, damages, liabilities or
costs (and all actions in respect thereof and any and all legal or other
expenses incurred in giving testimony or furnishing documents in response to a
subpoena or otherwise), including the costs of investigating, preparing or
defending any such action or claim, whether or not in connection with litigation
in which DSJ is a party, as and when it occurs, directly or indirectly caused
by, relating to, based upon or rising out of DSJ’s acting for or on behalf of
Company,. Company also agrees that DSJ will not have any liability (whether
direct or indirect) to Company for or in connection with DSJ’s engagement by
Company. In all cases directly or indirectly relating to the obligations of
Company to DSJ under this Agreement, DSJ shall have the right to retain counsel
of DSJ’s choice to represent him, and Company shall pay such fees and expenses
of such counsel. Company shall be liable for any settlement of any claim against
DSJ made with Company’s consent, which consent shall not be unreasonably
withheld.

--------------------------------------------------------------------------------

Modifications, Amendments and Waivers


No modification, amendment or waiver of any provision of this Agreement or
consent to any departure from the provisions hereof will be effective unless the
same shall be in writing. Any such written waiver or consent will be effective
only as to the specific instance and purpose for which it is given.
Notwithstanding the foregoing, Company understands that due to DSJ’s
representation of other entities, conflicts may arise between and among the
Company and the other entities represented by DSJ. In such event, upon notice to
the Company by DSJ, Company will deemed to have waived such conflicts unless it
promptly notifies DSJ in writing of its decision not to waive such conflicts. In
any event, Company waives any conflicts which may arise from the entities listed
below under the section styled “Disclosures”.

Successors and Assigns


The provisions of this Agreement shall be binding upon and inure to the
successors and/or assigns and affiliates of Company. DSJ shall not be entitled
to assign this Agreement without the consent of Company.

Disclosures


Company acknowledges that DSJ currently serves as an advisor to Brain Matters,
Inc., NYCON Resources Corporation, Tordal Ventures, LLC, MyE Networks, Inc.,
Distinctive Brands, Inc., CheckFlix, Inc., and is a Professor at Metro State
College, and may serve in director, officer, advisor and other capacities for
other private and public entities during the term of this Agreement, and that
DSJ’s priority commitments of time may be to these other entities. Company
agrees to exercise its best efforts to coordinate schedules and in all other
respects work to accommodate these other commitments.

I would appreciate your acknowledging your agreement with the terms of this
Agreement in the space provided below. I am

Yours aye,


David Stafford Johnson


Accepted and Agreed to
this _____day _________, 2006,
by _____________, on behalf ofCompany


--------------------------------------------------------------------------------